Mr. Justice Miller
delivered the opinion of the court.
The errors assigned relate to the charge of the court, and the refusal to charge as requested by plaintiffs in error.
The main ground .of error seems to be, that the court did not treat Hough & Butler, the ■ sub-contractors under Allen, as bound by all Allen’s contract with the supervisors. But, while they accepted the specifications for the wrought-iron work which were in Allen’s contract with the supervisors, they did not agree to be bound by the supervisors’ acts in accepting or rejecting the work as coming up to these specifications.
This Allen did in his contract with them; and no doubt this has led to the present controversy. The supervisors reserved the • right to decide as between them and Allen whether the work conformed to the specifications. Allen reserved no such power in his contract with defendants. These latter had a right, in the event of a difference on that subject, to have the difference settled by a court of law; and Allen ran that risk if he rejected any of their, work. But the supervisors could reject work without such hazard, because Allen had agreed to submit to their judgment in case of such a difference.
The plaintiffs desired to have the court give the jury a more specific construction of the contract than it did as to the kind of work required, and also as to the failure of defendants in error to perform the work as so construed.
The court repeated the details of the contract on the points where the failure was alleged, and then told the jury, that unless the contractors had complied substantially with these specifications, or a strict compliance therewith had been waived, they could not recover. The charge was very full, and covered the whole ground necessary to enable the jury to apply the law to the matters in issue. We do not find in it any error
*603The fact that Allen will, under- the judgment recovered by defendants in error, taken in connection with the amount he has had to pay to others to complete the wrought-iron work,.be a loser to the amount of several thousand dollars, does not prove the instructions of the Court to be wrong. If there was any error, it was committed by the jury, and not by the court. It is only another one of those cases, so common from that circuit, in which, with the whole charge of the court and much of the testimony in the bill of exceptions, this court is expected to retry the case as if it were both court and jury. Our repeated refusal to do this will be adhered to, however counsel-may continue to press on our attention the mistakes of juries. They are beyond our jurisdiction. . Judgment affirmed.